Citation Nr: 0429764	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1967.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a March 2002 rating decision.  
In that decision, inter alia, the RO denied the veteran's 
claim for service connection for PTSD.  The veteran filed a 
notice of disagreement (NOD) regarding that issue later in 
March 2002, and the RO issued a statement of the case (SOC) 
in August 2002.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in October 
2002.  

In April 2004, the Board remanded the veteran's claim to the 
RO to schedule a requested travel board hearing.  In August 
2004, the veteran testified during a travel board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

As noted in the Board's April 2004 remand, the veteran's 
representative filed an informal claim for service connection 
for an acquired psychiatric disorder, other than PTSD, to 
include dysthymia.  As this issue has not been adjudicated by 
the RO, it is not before the Board; hence, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  There is no actual, medical diagnosis of PTSD, and the 
only competent opinion to specifically address whether the 
veteran meets the diagnostic criteria for PTSD concludes that 
such a diagnosis is not defensible.



CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

Through September 2001, September 2002, and September 2004 
notice letters, an August 2002 SOC, and July 2003 
Supplemental SOC (SSOC), the veteran was notified of the 
legal criteria governing his claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claim.  After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the notice letters in September 
2001, September 2002, and September 2004 satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify and provide the necessary releases for any 
medical providers from whom he wished the RO obtain and 
consider evidence; and advised him to submit any evidence in 
his possession that pertained to his claim, to include his 
own statements or statements from others describing his 
mental disability symptoms.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As is 
reflected above, the Board finds that all four of Pelegrini's 
content of notice requirements have been met in the instant 
case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the March 2002 rating decision on appeal.  The Board 
finds that the lack of full, pre-adjudication notice in this 
case does not, in any way, prejudice the veteran.  

The August 2002 SOC and July 2003 SSOC explained to the 
veteran what was needed to substantiate his claim and 
identified the evidence that had been considered with respect 
to his claim.  After issuance of each, the veteran was 
afforded an opportunity to respond.  Moreover, the notice 
letters of September 2001, September 2002, and September 2004 
identified VA's duties to notify and assist the veteran.  
Neither in response to those letters, nor at any other point 
during the pendency of this appeal, has the veteran nformed 
the RO of the existence of any evidence that has not already 
been obtained.  

In this respect, during his August 2004 hearing, the veteran 
was asked if he was being treated at that time for PTSD by 
either the VA or by a private doctor.  The veteran testified 
that, "They took me one time and then they sent me over to 
the hospital."  The hospital visit referenced by the veteran 
was identified as occurring in June 2002 at the VA Medical 
Center (VAMC) in St. Louis.  A clinical record of that June 
2002 hospital visit is associated with the claims file.  No 
other instances of treatment were reported.  The veteran and 
his representative also testified that there was no 
additional documentary evidence to submit at the time of the 
hearing, and that there was not a request period of abeyance 
after the hearing to allow for submission of additional 
evidence.  

While, in an October response to a September 2004 notice 
letter-sent by the RO less than one month after the 
veteran's Board hearing-the veteran indicated that he had 
medical care for the last five years at the VAMC in St. 
Louis, the Board is satisfied that, in light of the veteran's 
testimony regarding his psychiatric treatment history, all 
records of treatment from the St. Louis VAMC that are 
pertinent to the current claim have been associated with the 
claims file.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  The veteran underwent VA  examination 
in connection with the claim in October 2001.  While the 
veteran's representative has argued that VA should afford the 
veteran another medical examination (see March 2004 
Appellant's Brief), the Board notes that the examiner 
reviewed the veteran's claims file and provided reasons and 
bases to support his assessment and diagnosis.  As such, this 
examination report provides a sufficient an additional 
examination is not warranted.  Also as noted above, the RO 
has obtained pertinent VA medical treatment records, and the 
veteran has been given opportunities to submit evidence to 
support his claim and has done so during the course of his 
appeal.  Significantly, neither the veteran nor his 
representative has identified, and record does not otherwise 
indicate, any existing records pertinent to the claim that 
have not been obtained.  

The Board points out that the RO has accomplished all 
necessary development to the extent possible.  As indicated 
above, all pertinent VA medical records have been obtained.  
As regards private evidence, the Board is cognizant that in 
August 2002, the veteran identified (via a VA Form 21-4142, 
Authorization and Consent to Release Information to the VA) 
having been treated by a Dr. Cosas.  The veteran noted that 
Dr. Cosas had treated him since 1995 for multiple conditions.  
In the September 2002 notice letter, the RO notified the 
veteran that his VA Form 21-4142 identifying Dr. Cosas " . . 
.   did not contain an address or contained an incorrect 
address," and requested that the veteran provide the RO with 
the address of Dr. Cosas, so it could request medical 
information.  However, the veteran did not respond to the 
RO's request for additional information regarding Dr. Cosas.  
The veteran also has not provided any necessary release for 
records from "the Vet Center," referred to in a June 2002 
clinical record, and in the veteran's his July 2002 
application, notwithstanding the RO's request, in the 
September 2002 letter,  that he identify and provide the 
necessary releases for any medical providers from whom he 
wished the RO to obtain and consider evidence.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claim for service connection for PTSD.  

II.  Analysis

Service connection for PTSD requires  a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. A recent amendment 
to 38 C.F.R. § 3.304(f), effective May 7, 2002, which 
pertains to evidence necessary to establish a stressor based 
on personal assault, does not change the three criteria noted 
above, and is inapplicable to the claim on appeal.  See 67 
Fed. Reg. 10330-10332 (March 7, 2002); 38 C.F.R. 
§ 3.304(f)(3).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).  

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  

In this case, the veteran alleges that he has PTSD as a 
result of combat operations in Vietnam.  The veteran's 
personnel records (DA Form 20, Enlistment Qualification 
Record) reflect his military occupational specialty (MOS) 
while serving in Vietnam as "assistant gunner."  It was 
noted that he qualified in March 1966 for the "Combat 
Infantryman's Badge" while with the 101st Airborne Division.  

Even assuming, arguendo, that this evidence establishes the 
veteran's combat service-which is pertinent to the question 
of whether there is credible evidence to establish that a 
claimed stressor occurred-that question need not be reached 
here.  In this case, the claim must be denied because the 
first essential criterion for a grant of service connection 
for PTSD-a current medical diagnosis of the condition-is 
not met.  

The veteran's service medical records reflect a June 1966 
consultation report that includes a notation that the veteran 
had reportedly lost six close friends during combat 
operations in Vietnam.  The impression was combat exhaustion, 
moderate, with some remission.  

Post-service medical evidence includes the report of an 
October 2001  VA examination reflecting that, following a 
review of the claims file and clinical evaluation of the 
veteran, the examiner diagnosed dysthymia.  The examiner 
noted that a diagnosis of PTSD was not defensible and that 
the veteran's general presentation was consistent with a 
depressive disorder and his report most consistent with 
dysthymia.  The veteran's psychosocial stressors included 
maintenance of his job and dealing with the sequelae of 
aging.  

In March 2002, the veteran wife submitted a statement to the 
RO in which she described the veteran's behavior since his 
return from Vietnam.  

VA psychiatric clinic notes, dated in June 2002, reflect that 
the veteran had been referred to the VAMC St. Louis by the 
Vet Center.  The veteran complained  of nightmares, 
flashbacks, and angry outbursts.  The examiner also noted 
that he was tearful.  The diagnosis was "[Rule out] PTSD."  

In an October 2002 VA Form 9, the veteran reported that he 
had some serious emotional distress that he had carried 
around for almost 30 years, and that this was causing family, 
medical, and job problems.  During August 2004 Board hearing, 
the veteran reiterated previously advanced contentions 
regarding his combat experiences, and reported his current 
psychiatric symptoms.  

Other than the June 2002 VA psychiatric record which made 
reference to ruling out PTSD, the claims file reflects no 
actual medical diagnosis of, or medical evidence of treatment 
for, PTSD, at any time pertinent to the claim currently on 
appeal.  Hence, the record before the Board contains no  
competent medical evidence establishing that the the veteran 
meets the diagnostic criteria for  PTSD.  Significantly, in 
the only medical opinion to specifically addresses this 
question, the October 2001 VA examiner concluded that such a 
diagnosis was not defensible.  Hence, the only pertinent 
medical evidence on the question of diagnosis militates 
against the claim, and the veteran has neither presented, nor 
alluded to the existence of, any contrary medical evidence-
i.e., evidence that, in fact, establishes a diagnosis of PTSD 
by a competent medical professional.  Indeed, during the 
August 2004 Board hearing, the veteran referred to the June 
2002 record, but essentially acknowledged that he has not 
specifically been diagnosed with PTSD.  See Transcript, p. 9.  

The Board does not doubt the sincerity of the veteran's and 
his wife's beliefs that he currently has PTSD as a result of 
in-service experiences.  However, as each is layperson 
without competent medical training and expertise, neither is 
competent to provide probative evidence on a medical matter, 
such as, in this case, whether the veteran meets the 
diagnostic criteria for PTSD.   See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").   As indicated 
above, the only competent medical evidence on this point 
militates against the veteran's claim. 

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However as the preponderance of the evidence 
is against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



